MOORE, Circuit Judge
(concurring):
I concur in the reversal. However, since there must be a new trial, I would leave to the trial judge such jury questions as may be presented thereon with respect to product liability, adequacy of warning and negligence, if any, as to Parke-Davis, and departure from accepted medical practice, if any, as to Dr. Sherman. In short, having found that there were sufficient facts developed for jury resolution, I would refrain from further comment thereon and the consequences thereof.